DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4,6,7,10,12,15,17,19-21,24,26,27,30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the prior art does not teach or suggest the combination of wherein, inter alia, a charging station comprising: a base portion configured for mounting in a substructure; a charging portion having a charging outlet for connection to the vehicle; a retraction mechanism for moving the charging portion between an extended position in which it extends out of the base portion and a retracted position; and a controller for controlling the retraction mechanism, the controller being configured to: determine whether a predetermined period of time has elapsed since the most recent charging from the charging outlet ceased; cause the retraction mechanism to move the charging portion to the retracted position if the predetermined period of time is determined to have elapsed since the most recent electrical supply from the outlet; and adjust the predetermined period of time in dependence on the prior behaviour of at least one user.
Regarding claim 3, the prior art does not teach or suggest the combination of wherein, inter alia, a charging station for charging a battery of a vehicle, comprising: a base portion configured for mounting in a substructure; a charging portion having a charging outlet for connection to the vehicle; a retraction mechanism for moving the charging portion between an extended position in which it extends out of the base portion and a retracted position; a user interface configured to receive an input from a user; and a controller for controlling the retraction 
Regarding claim 4, the prior art does not teach or suggest the combination of wherein, inter alia, charging a battery of a vehicle, comprising: a base portion configured for mounting in a substructure; portion having a charging outlet for connection to the vehicle; a retraction mechanism for moving the charging portion between an extended position in which it extends out of the base portion and a retracted position; a user interface configured to receive an input from a user; and a controller for controlling the retraction mechanism; the controller being configured to: determine whether a predetermined period of time has elapsed since the most recent charging from the charging outlet ceased; cause the retraction mechanism to move the charging portion to the retracted position if the predetermined period of time is determined to have elapsed since the most recent electrical supply from the outlet.
Regarding claim 6, the claim is dependent upon claim 4 and is therefore allowable.
Regarding claim 7, the prior art does not teach or suggest the combination of wherein, inter alia, a charging portion having a charging outlet for connection to the vehicle;  a retraction mechanism for moving the charging portion between an extended position in which it extends out of the base portion and a retracted position; and a controller for controlling the retraction mechanism; the controller being configured to: determine whether a predetermined period of time has elapsed since the most recent charging from the charging outlet ceased; cause the retraction mechanism to move the charging portion to the retracted position if the predetermined 
Regarding claim 10, the prior art does not teach or suggest the combination of wherein, inter alia, a retraction mechanism for moving the charging portion between an extended position in which it extends out of the base portion and a retracted position; and a controller for controlling the retraction mechanism; the controller being configured to: determine whether a predetermined period of time has elapsed since the most recent charging from the charging outlet ceased; cause the retraction mechanism to move the charging portion to the retracted position if the predetermined period of time is determined to have elapsed since the most recent electrical supply from the outlet; and adjust the predetermined period of time in dependence on signals received from nearby charging stations.
Regarding claim 6, the claim is dependent upon claim 4 and is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/29/2021 with respect to claims 2-4,6,7,10,12,15,17,19-21,24,26,27,30-34 have been fully considered and are persuasive.  The rejection of claims 2-4,6,7,10,12,15,17,19-21,24,26,27,30-34 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859